                                              Case 3:20-cv-07432-LB Document 24 Filed 03/25/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       GERARDO HERNANDEZ,                               Case No. 20-cv-07432-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER DENYING MOTION TO
                                  13               v.                                       DISMISS FOR MOOTNESS WITHOUT
                                                                                            PREJUDICE
                                  14       SANDHU BROTHERS LIQUOR INC., et
                                           al.,                                             Re: ECF No. 15
                                  15
                                                         Defendants.
                                  16

                                  17                                           INTRODUCTION

                                  18         Plaintiff Gerardo Hernandez — who uses a wheelchair for mobility — encountered barriers at

                                  19   Mission Food & Liquor in the form of a lack of accessible parking and a route of travel to the

                                  20   business’s entrance that had uneven asphalt and an improperly configured ramp. He sued the

                                  21   defendants, claiming violations of the Americans with Disabilities Act (ADA) and California law.1

                                  22   The defendants moved to dismiss under Federal Rules of Civil Procedure 12(b)(1) on the ground

                                  23   that the ADA claim is moot because it remediated the barriers.2 The court denies the motion to

                                  24   dismiss for mootness in part because the declarations do not establish definitively that all barriers

                                  25

                                  26

                                  27
                                       1
                                        Compl. – ECF No. 1 at 4–8 (¶¶ 16–46). Citations refer to material in the Electronic Case File (ECF);
                                       pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Mot. – ECF No. 15.

                                       ORDER – No. 20-cv-07432-LB
                                              Case 3:20-cv-07432-LB Document 24 Filed 03/25/21 Page 2 of 8




                                   1   have been remediated and in part to allow the plaintiff to counter the defendants’ extrinsic

                                   2   evidence. The court allows jurisdictional discovery to resolve the jurisdictional facts.3

                                   3

                                   4                                                STATEMENT

                                   5         On August 3, 2020, Mr. Hernandez visited Mission Food & Liquor (located in a commercial

                                   6   building in Union City) to purchase snacks and encountered the following barriers that interfered

                                   7   with his ability to “use and enjoy the goods, services, privileges, and accommodations offered” at

                                   8   the store:

                                   9             a) The plaintiff could not locate any accessible parking in the Facility’s parking lot and had
                                                 to park in a standard stall, which was more difficult due to the lack of an access aisle within
                                  10             which to unload into his wheelchair.
                                  11             b) The route of travel from Plaintiff’s vehicle to the Facility entrance contained uneven
                                                 asphalt and an improperly configured ramp, which made it difficult for Plaintiff to
                                  12             maneuver his wheelchair to and from the entrance.4
Northern District of California
 United States District Court




                                  13         The defendants contend that they remediated both barriers and submitted declarations to
                                  14   support that contention.5
                                  15         The building is owned by a living trust that also is a named defendant.6 (Family members
                                  16   bought the property as tenants in common in 1986 and transferred the property into the trust in
                                  17   1995.7) In 1987, the owners engaged an architect to remodel the 1500-square-foot commercial
                                  18   space to add a 1000-square-foot addition and a “concrete handicapped accessible ramp and [a]
                                  19   dedicated parking spot adjoining this ramp with attendant signage.” The architect designed the
                                  20

                                  21   3
                                        The plaintiff does not dispute that he should have sued Surjit Sandhu, who is the tenant on the
                                       commercial lease, not Sandhu Brothers Liquor, and asks for leave to amend. Mot. – ECF No . 15-1 at
                                  22   11–13; Sandhu Decl. – ECF No. 15-5 at 2 (¶¶ 3–5); Betchart Decl. – ECF No. 15-2 at 2 (¶ 11);
                                       Commercial Lease, Ex. A to Betchart Decl. – ECF No. 15-2 at 6, 11, 12; Opp’n – ECF No. 18 at 9.
                                  23   The court grants leave to amend.
                                  24
                                       4
                                           Compl. – ECF No. 1 at 3 (¶ 10(a)–(b)).
                                       5
                                        The parties dispute whether the court may consider the evidence submitted by the defendants on a
                                  25   motion to dismiss. Opp’n – ECF No. 18 at 6–7; Reply – ECF No. 20 at 2–3. As discussed below, the
                                       court can consider the defendants’ evidence in support of their jurisdictional challenge to the
                                  26   complaint. Johnson v. Case Ventures, LLC, No. 5:19-CV-02876-EJD, 2020 WL 4747908, at *2 (N.D.
                                       Cal. Aug. 17, 2020) (citing Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)).
                                  27   6
                                           Compl. – ECF No. 1 at 2 (¶ 2); Betchart Decl. – ECF No. 15-2 at 2 (¶ 2).
                                  28   7
                                           Betchart Decl. – ECF No. 15-2 at 2 (¶¶ 1–3).

                                       ORDER – No. 20-cv-07432-LB                           2
                                              Case 3:20-cv-07432-LB Document 24 Filed 03/25/21 Page 3 of 8




                                   1   project “to code” and was responsible for ensuring that the construction was “properly permitted

                                   2   and designed within strict California guidelines for disabled patrons.” “Every effort was made to

                                   3   comply with the accessibility requirements in both [the architect’s] plans and in the actual

                                   4   construction.” “[A]ll aspects of the construction were permitted, inspected, and approved by the

                                   5   Building Department of the City of Union City, California.” The renovation work was completed

                                   6   in 1989, and the relevant authorities “signed off” on the permits for the completed remodel.8

                                   7         In a supplemental declaration, the architect submitted the parking-space measurements that he

                                   8   used and that California law required (because the ADA — enacted July 26, 1990 — was not yet

                                   9   in effect).9 That diagram shows that the parking spot is nine-feet wide (108 inches) with an

                                  10   adjacent aisle that is five-feet wide (60 inches).10

                                  11         In early 2020, the trust did maintenance work on the parking lot. The surface paving “had

                                  12   become cracked and was slightly uneven (but not to the point that a physically challenged person
Northern District of California
 United States District Court




                                  13   could not navigate into the building).” The “Handicapped Only” parking sign had been stolen. The

                                  14   trust’s plan was to fix the paving repairs and then repaint the (now faint but still visible) parking

                                  15   lines and replace the sign. The parking spot remained usable. The trust hired a paving company

                                  16   that “essentially walked off the job” after the pandemic hit (pending CDC guidance about how to

                                  17   keep its employees safe). The trust tried to find a company to complete the work, was unsuccessful

                                  18   initially, and ultimately — by November 2020 — was able to repave the handicapped space,

                                  19   repaint the stripes, and install a new handicapped parking sign. (The trust was served with the

                                  20   lawsuit on November 11, 2020.)11 The trust submitted a photograph taken on February 21, 2021

                                  21   showing the parking space and sign and “demonstrate[ing] that the handicapped parking space —

                                  22   lines, ramp, and signage — have been repaired.”12

                                  23

                                  24
                                       8
                                           Id. (¶¶ 4–10); McGillis Decl. – ECF No. 15-4 at 2–3 (¶¶ 5–11).
                                  25   9
                                        McGillis Supp. Decl. – ECF No. 20-1 at 2 (¶¶ 4–6); Parking Schematic, Ex. A to id. – ECF No. 20-1
                                  26   at 4–5.
                                       10
                                            Parking Schematic, Ex. A to id. – ECF No. 20-1 at 4–5.
                                  27   11
                                            Betchart Decl. – ECF No. 15-2 at 3 (¶¶ 13–21).
                                  28   12
                                            Betchart Supp. Decl. – ECF No. 20-2 at 2 (¶ 5); Photograph, Ex. B to id. at 8.

                                       ORDER – No. 20-cv-07432-LB                             3
                                              Case 3:20-cv-07432-LB Document 24 Filed 03/25/21 Page 4 of 8




                                   1         Mr. Hernandez filed this lawsuit, claiming violations of the ADA and California law.13 The

                                   2   defendants moved to dismiss the complaint under Rule 12(b)(1) on the ground that the ADA

                                   3   claims are moot, and the court thus lacks jurisdiction over the state-law claims.14 The court held a

                                   4   hearing on March 25, 2021. All parties consented to magistrate-judge jurisdiction.15

                                   5

                                   6                                           LEGAL STANDARD

                                   7         A complaint will be dismissed if, looking at the complaint as a whole, it lacks federal

                                   8   jurisdiction “facially” or “factually.” Thornhill Pub’g Co., Inc. v. Gen. Tel. & Elecs. Corp., 594

                                   9   F.2d 730, 733 (9th Cir. 1979). When the complaint is challenged for lack of subject-matter

                                  10   jurisdiction on its face, all material allegations in the complaint will be taken as true and construed

                                  11   in the light most favorable to the plaintiff. NL Indus. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986).

                                  12   But in deciding a Rule 12(b)(1) motion which mounts a factual attack on jurisdiction, “no
Northern District of California
 United States District Court




                                  13   presumption of truthfulness attaches to plaintiff’s allegations, and the existence of disputed material

                                  14   facts will not preclude the trial court from evaluating for itself the merits of jurisdictional claims.

                                  15   Moreover, the plaintiff will have the burden of proof that jurisdiction does in fact exist.” Mortensen

                                  16   v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977); see St. Clair v. City of Chico,

                                  17   880 F.2d 199, 201 (9th Cir. 1989) (“It then becomes necessary for the party opposing the motion to

                                  18   present affidavits or any other evidence necessary to satisfy its burden of establishing that the court,

                                  19   in fact, possesses subject matter jurisdiction.”).

                                  20         Generally, “[i]n resolving a factual attack on jurisdiction, the district court may review evidence

                                  21   beyond the complaint without converting the motion to dismiss into a motion for summary

                                  22   judgment.” Safe Air v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004); see McCarthy v. United States,

                                  23   850 F.2d 558, 560 (9th Cir. 1988) (“[W]hen considering a motion to dismiss pursuant to Rule

                                  24   12(b)(1) the district court is not restricted to the face of the pleadings, but may review any evidence,

                                  25

                                  26
                                       13
                                            Compl. – ECF No. 1 at 4–8 (¶¶ 16–46).
                                  27   14
                                            Mot. – ECF No. 15.
                                  28   15
                                            Consents – ECF Nos. 6 & 21.

                                       ORDER – No. 20-cv-07432-LB                           4
                                              Case 3:20-cv-07432-LB Document 24 Filed 03/25/21 Page 5 of 8




                                   1   such as affidavits and testimony, to resolve factual disputes concerning the existence of

                                   2   jurisdiction.”). The standard applies to an ADA case: when the court is resolving a factual attack on

                                   3   a complaint, it may review evidence beyond the complaint without converting a Rule 12(b) motion

                                   4   into a motion for summary judgment. Johnson v. Case Ventures, LLC, No. 5:19-CV-02876-EJD,

                                   5   2020 WL 4747908, at *2 (N.D. Cal. Aug. 17, 2020) (citing Safe Air for Everyone v. Meyer, 373

                                   6   F.3d 1035, 1039 (9th Cir. 2004)). “Once the defendant presents extrinsic evidence, the plaintiff

                                   7   must establish jurisdiction with evidence from other sources.” Id. When the jurisdictional issue is

                                   8   intertwined with the merits — as is the case here because the court’s jurisdiction and the substantive

                                   9   claims are both premised on the ADA — the court “must apply the summary judgment standard in

                                  10   deciding the motion to dismiss.” Id. (cleaned up).

                                  11         If a court dismisses a complaint, it should give leave to amend unless the “pleading could not

                                  12   possibly be cured by the allegation of other facts.” United States v. United Healthcare Ins. Co.,
Northern District of California
 United States District Court




                                  13   848 F.3d 1161, 1182 (9th Cir. 2016) (cleaned up).

                                  14

                                  15                                               ANALYSIS

                                  16         Remediating barriers can moot an ADA claim. Oliver v. Ralph’s Grocery Co., 654 F.3d 903,

                                  17   905 (9th Cir. 2011). “A case is moot if subsequent events [make] it absolutely clear that the

                                  18   allegedly wrongful behavior could not reasonably be expected to recur.” Johnson v. Mantena LLC,

                                  19   No. 5:19-CV-06468-EJD, 2020 WL 1531355, at *2 (N.D. Cal. Mar. 31, 2020) (citing United

                                  20   States v. Concentrated Phosphate Exp. Ass’n, 393 U.S. 199, 203 (1968)).

                                  21         The parties do not dispute that remediating the alleged parking, pavement, and ramp barriers is

                                  22   “readily achievable.”16 28 C.F.R. § 36.304(b)(1) & (18) (“installing ramps” and “creating

                                  23   designated accessible parking spaces” are readily achievable). They dispute only whether the

                                  24   defendants remediated the barriers (the parking space, the uneven pavement, and the ramp) and

                                  25   mooted the case.17 The court denies the defendants’ motion without prejudice in part because the

                                  26

                                  27   16
                                            Mot. – ECF No. 15-1 at 7–8; Opp’n – ECF No. 18 at 8.
                                  28   17
                                            Mot. – ECF No. 15-1 at 9–10; Opp’n – ECF No. 18 at 7–8.

                                       ORDER – No. 20-cv-07432-LB                         5
                                              Case 3:20-cv-07432-LB Document 24 Filed 03/25/21 Page 6 of 8




                                   1   declarations do not establish remediation definitively. The defendants may supplement their

                                   2   evidence. Then, given the defendants’ “extrinsic evidence, the plaintiff must establish jurisdiction

                                   3   with evidence from other sources.” Johnson, 2020 WL 1531355, at *2. The court allows

                                   4   jurisdictional discovery to accomplish that objective.

                                   5

                                   6   1. Accessible Parking

                                   7         The relevant rule (for a facility like Mission Food & Liquor, with fewer than 26 parking spaces)

                                   8   is that it must have at least one “van parking space,” which either must be at least 132 inches wide

                                   9   and adjacent to an aisle at least 60 inches wide or must be at least 96 inches wide and adjacent to an

                                  10   aisle at least 96 inches wide. 36 C.F.R. App. B §§ 208.2, 208.2.4, 502.3, 502.3.1. The

                                  11   accompanying sign must be at least 60 inches high measured from the ground to the bottom edge of

                                  12   the sign and “contain the designation ‘van accessible.’” 36 C.F.R. Pt. 1191; App. D § 502.6; Arroyo
Northern District of California
 United States District Court




                                  13   v. Aldabashi, No. 16-CV-06181-JCS, 2018 WL 4961637, at *4 (N.D. Cal. Oct. 15, 2018); Langer v.

                                  14   Vergara, No. 18-CV-2401-L-BGS, 2020 WL 6712217, at *4 (S.D. Cal. Nov. 16, 2020).

                                  15         The defendants’ diagram establishes that the parking space is nine feet wide (108 inches) next

                                  16   to an aisle that is five feet wide (60 inches) for a typical accessible parking stall, or is nine feet

                                  17   wide (108 inches) next to an aisle that is eight feet wide (96 inches) for a van accessible parking

                                  18   stall.18 The latter measurement satisfies the ADA standard, but the declaration does not say that

                                  19   this is the measurement of the parking space. (The court assumes it is, but the declaration must be

                                  20   explicit.) (Also, the diagram does not have the height of the sign, but the plaintiff does not

                                  21   challenge the height in the complaint.)

                                  22

                                  23   2. Uneven Pavement

                                  24         The defendants submitted declarations that they repaved the parking space.19 The plaintiff

                                  25   responded to this point only by contending that the court cannot consider the issue in a Rule

                                  26

                                  27
                                       18
                                            Parking Schematic, Ex. A to McGillis Supp. Decl. – ECF No. 20-1 at 4–5.
                                       19
                                         Betchart Decl. – ECF No. 15-2 at 3 (¶ 20); see Sandhu Decl. – ECF No. 15-5 at 2 (¶ 8) (“was aware
                                  28   that the parking area was to be repaved”).

                                       ORDER – No. 20-cv-07432-LB                          6
                                              Case 3:20-cv-07432-LB Document 24 Filed 03/25/21 Page 7 of 8




                                   1   12(b)(6) motion.20 The court can consider the evidence because this is a Rule 12(b)(1)

                                   2   jurisdictional challenge to the complaint.21 That said, the plaintiffs can counter the defendants’

                                   3   “extrinsic evidence . . . with evidence from other sources.” Johnson, 2020 WL 1531355, at *2.

                                   4

                                   5   3. Ramp

                                   6         The defendants declare that “[t]he ramp, which was built to strict California standards in 1989,

                                   7   has been there and maintained since 1989 and [is] not in dire need of repair and/or remodeling.”22

                                   8   They also declare that “the remedial repairs and routine maintenance [] performed last year in

                                   9   November [2020] demonstrate that the handicapped parking space — lines, ramp and signage —

                                  10   have been repaired. . . . [P]hotographs that I took on Monday, February 19, 2021 (attached hereto

                                  11   as Exhibit B) demonstrate that the remedial work has been completed.”23 The declarations do not

                                  12   establish remediation of the ramp sufficiently. First, the motion does not have the ADA standard
Northern District of California
 United States District Court




                                  13   for an accessible ramp. Second, the declaration — while an assertion of fact — is conclusory and

                                  14   is not tethered to the relevant standard.

                                  15

                                  16                                               CONCLUSION

                                  17         The court denies the motion to dismiss without prejudice. The court directs the parties to confer

                                  18   and to establish a plan for limited jurisdictional discovery. (The parking lot is outside, and any

                                  19   conference can be modest to facilitate — if necessary — the plaintiff’s unobstructed access to

                                  20   evaluate the alleged remediation.) The defendants may supplement their declarations and may notice

                                  21   the matter for a hearing on the normal five-week schedule. If they do, then the plaintiffs have the

                                  22   ordinary two weeks to oppose the motion and submit evidence to counter the defendants’ evidence

                                  23   and establish the court’s jurisdiction. Johnson, 2020 WL 1531355, at *2. The defendants may reply

                                  24   one week later. Alternatively, the parties can continue on the ordinary General Order 56 track.

                                  25

                                  26
                                       20
                                            Opp’n – ECF No. 18 at 4–7.
                                       21
                                            See supra note 4.
                                  27   22
                                            Betchart Decl. – ECF No. 15-2 at 4 (¶ 22).
                                  28   23
                                            Betchart Supp. Decl. – ECF No. 20-2 at 2 (¶ 5).

                                       ORDER – No. 20-cv-07432-LB                             7
                                           Case 3:20-cv-07432-LB Document 24 Filed 03/25/21 Page 8 of 8




                                   1      The court grants leave to the plaintiff to amend the complaint to name the correct tenant. The

                                   2   court suggests that if the defendants are going to pursue the jurisdictional challenge at the

                                   3   pleadings stage, the parties confer on a schedule to avoid unnecessary costs.

                                   4      IT IS SO ORDERED.

                                   5      Dated: March 25, 2021

                                   6                                                    ______________________________________
                                                                                        LAUREL BEELER
                                   7                                                    United States Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 20-cv-07432-LB                        8
